Citation Nr: 1536872	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right knee disorder.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right hip disorder.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right lower extremity disorder.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a low back disorder.

REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran & P.K.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In March 2015, the Board referred this case for an independent medical opinion, which was provided in May 2015.  See VHA Directive 2010-044 (September 29, 2010); 38 U.S.C.A. §§ 5103A, 7109 (West 2015); 38 C.F.R. § 20.901 (2015).

In addition to the paper claims file, there are additional documents in Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right knee disorder, a right hip disorder, a right lower extremity disorder, and a low back disorder.

In March 2015, the Board referred this case for an independent medical opinion, which was provided in May 2015.  A copy of the medical opinion was provided to the Veteran and his representative, and they were offered the opportunity to present additional evidence or argument in response.  See 38 C.F.R. § 20.903 (2015); Thurber v. Brown, 5 Vet. App. 119 (1993).

The Veteran and his wife submitted additional evidence in the form of a statement and private treatment records.  The Veteran indicated that he did not waive RO consideration of the evidence and requested that his case be remanded to the RO for consideration of the new evidence in the first instance.  See August 2015 Medical Opinion Response Form.  

Therefore, the case must be remanded to the RO for initial consideration of the additional evidence.  38 C.F.R. § 20.1304(c) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Review the Veteran's claims for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right knee disorder, a right hip disorder, a right lower extremity disorder, and a low back disorder, in light of all evidence of record, including the statement and medical evidence received at the Board in August 2015. 
 
2.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
3.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


